OPINION OF THE COURT
NYGAARD, Circuit Judge.
Appellants Ronald H. Mandowsky, and Seth B. Feldman, as the Co-Executors of the Estate of Ferdinand Nacher and Ronald H. Mandowsky, as the Representative of the Heirs of the Estate of Ignatz Nacher, appeal the District Court’s denial of their Motion for Relief from Judgment filed pursuant to Fed.R.Civ.P. 60(b). The District Court specified three reasons for denying the Appellants’ 60(b) motions: (1) Rule 60(b) was not designed to release a litigant from a freely chosen litigation strategy; (2) Rule 60(b) is not available when granting relief would ultimately prove futile; and (3) broader public interests would not be forwarded or enhanced by granting relief under the rule. After thorough study of the briefs filed by the parties, as well as the record and transcripts of hearings conducted in the District Court, we will affirm essentially for the reasons stated by the District Court. The facts and procedural history of this case are well known to the parties and the Court, and it is not necessary that we restate them here.
The reasons why we write an opinion of the Court are threefold: to instruct the District Court, to educate and inform the attorneys and parties, and to explain our decision. We use a not-precedential opinion in cases in which a precedential opinion is rendered unnecessary because the opinion has no institutional or precedential value. See United States Court of Appeals for the Third Circuit, Internal Operating Procedure (I.O.P.) 5.3. Under the usual circumstances when we affirm by not-precedential opinion and judgment, we briefly set forth the reasons supporting the court’s decision. In this case, however, we have concluded that neither a full memorandum explanation nor a precedential opinion is necessary. Judge Bassler’s ruling is a thorough statement of his reasoning and fully supports his order. No further refutation of the Appellants’ allegations of error is necessary.
Hence, we believe it unnecessary to further opine, or to offer additional explanations and reasons to those given by the District Court. It is sufficient to say that, essentially for the reasons given by the District Court in its opinion dated the 6th day of July, 2006, we will affirm.